Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Claims
This action is in response to the applicant’s filing on March 19, 2019.  Claims 7-12 are pending.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 7-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 7 recites the limitation "the vehicles in the images".  Claim 7 previously recited the limitations “an image of a vehicle” and referred back to “the vehicle in the image” and “images that represent a set of computer simulated vehicles”.  Later, the 
Claims 8-12 are rejected for incorporation of the errors of the base claim by dependency.
Claim 8 recites the limitation “computer-aided (CAD) generated models of vehicles”.  
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “computer-aided (CAD)” in claim 8 is used by the claim to mean “computer-aided design (CAD)”.  The term is indefinite because the specification does not clearly redefine the term.  The Specification at 0002 refers to “computer-aided design (CAD) models”.  It appears that the word “design” was omitted in the acronym CAD.
 Claim 11 recites the limitation “a vehicle”.  Claim 11 is dependent on claim 7, which previously introduced “a vehicle”.  The secondary reference to “the vehicle” could be the vehicle from claim 7 or the vehicle from claim 11.  It is unclear, and therefore indefinite, if these are the same vehicle.
Claim 12 recites the limitation “the vehicle”.  Claim 12 is dependent on claim 11, which is dependent on claim 7, which both introduced “a vehicle”.  It is unclear, and therefore indefinite, if this is the vehicle of claim 7 or the vehicle of claim 11.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ANDREW BERNS whose telephone number is (313)446-4892.  The examiner can normally be reached on Monday - Friday 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


MICHAEL BERNS
Primary Examiner
Art Unit 3663



/MICHAEL A BERNS/Primary Examiner, Art Unit 3663